DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 09/13/19.
The examiner acknowledges the amendments to the claims.
Claims 21-32 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/31/2019, 09/27/2019, and 01/15/2020 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 21 recites the limitation "the arrangement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 22-26 are rejected due to their dependency on claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duchon et al., hereinafter “Duchon” (U.S. Pub. No. 2002/0010457)  in view of Kauper et al., hereinafter “Kauper” (U.S. Pub. No. 2007/0154524).
Regarding claims 21 and 27, Duchon discloses a device and method of manufacturing an at least partially resorbable mesh implant (see paragraph [0086]: device 40 can be made from a mesh material and may be temporary/resorbable) 40 meets the structural limitations of the claim, and is capable of reconstruction of soft tissue defects), wherein the method comprises:
forming the mesh implant using multifilaments (see paragraphs [0090]-[0091]), wherein individual filaments of a multifilament of the arrangement are in directly spun form (see paragraph [0087]; the mesh can be made of spun material).
It is noted that the claimed phrase “in directly spun form” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps; once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference; MPEP 2113).  
Duchon does not disclose the individual filaments of the multfilament not being twisted relative to one another and the multifilament comprises interstices between the individual filaments prior to any degradation and prior to beginning implantation such that fibroblasts and macrophages may be received in the interstices, although Duchon teaches in paragraph [0091] that the implant material may be fabricated from any multi-filament material and teaches in paragraph [0095] pore sizes greater than 75 microns allows for growth of macrophages and fibroblasts into the pores, which determines the effectiveness of the implant.

	It would have been obvious to one of ordinary skill in the art at the time of invention to provide untwisted individual filaments with interstices that may receive fibroblasts and macrophages, as taught by Kauper, to improve the effectiveness of the implant since Duchon acknowledges in paragraph [0095] that the size of pores in the implant material determines growth of macrophages and fibroblasts into the pores and determines the effectiveness of the implant and tissue in-growth. 
	

Claims 22-23, 25, 28-29, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duchon (U.S. Pub. No. 2002/0010457) in view of Kauper (U.S. Pub. No. 2007/0154524), as applied to claims 21 and 27 above, and further in view of Hinsch et al., hereinafter “Hinsch” (U.S. Patent No. 6,162,962).
Regarding claims 22 and 28, Duchon and Kauper disclose the claimed invention, as discussed above, except for the multifilament comprises individual filaments having a cross-sectional area from about 75 µm2 to about 8000 µm2.
	In the same field of art, namely surgical implants, Hinsch teaches varying and optimizing the thickness (mm) of the filaments, wherein thickness is proportional to cross-sectional area, as seen in Table 1.  For instance, variant H of the first material has a thickness of 0.7 mm or 700 µm versus variant A of the first material having a thickness of 0.41 mm or 410 µm, wherein the greater thickness (and therefore greater cross-sectional area) of variant H effectively results in a higher longitudinal tearing strength compared to variant A.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the filaments of Duchon and Kauper with a cross-sectional area within the ranges as claimed above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claims 23, 25, 29, and 31, Duchon and Kauper disclose the claimed invention, as discussed above, except for the multifilament is made from a copolymer composed of at least 80 weight-% glycolide monomer or para-dioxanone monomer, or 
Hinsch further teaches in col. 3, lines 60-65, a resorbable material made from a copolymer composed of at least 80 weight-% glycolide monomer, and in col. 3, line 66 to col. 4, line 3 Hinsch teaches that L-lactide may be provided for a stiffening material.  .
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the multifilament of Duchon and Kauper with a copolymer composed of at least 80 weight-% glycolide monomer or para-dioxanone monomer, or wherein the multifilament is made from a copolymer composed of at least 80 weight-% L-lactide monomer since they are known resorbable materials in the art, as taught by Hinsch, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Although the weight percentage of L-lactide monomer is not taught by Hinsch, it would occur to one of ordinary skill in the art to optimize the weight percentage depending on the degree of stiffness desired for the implant  

Claims 24, 26, 30, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duchon (U.S. Pub. No. 2002/0010457) in view of Kauper (U.S. Pub. No. 2007/0154524), as applied to claims 21 and 27 above, and further in view of Kaplan et al., hereinafter “Kaplan” (U.S. Patent No. 5,147,400).

In the same field of art, namely surgical implants, Kaplan teaches an implant wherein the number and denier of individual filaments are suitably employed (see col. 4, lines 29-44, col. 8, lines 1-6).  
It would have been obvious to one of ordinary skill in the art at the time of invention modify the number of filaments and the linear mass density of fibers as discussed above to the combined invention of Duchon and Kauper, as taught by Kaplan, since the necessary amount of reinforcement may be accomplished effectively by a particular the number of filaments and dernier of material depending upon the specific application (Id.), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 of U.S. Patent No. 9,717,825. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are encompassed within the patent claims.
The difference lies in the fact that the patent claims include more elements and is thus more specific.  Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 21-32 are anticipated by claims 1, 4-5 of the patent, they are not patentably distinct from claims 1, 4-5.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        03/12/2021